Citation Nr: 1714446	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder to include as secondary to service-connected traumatic arthritis status post meniscal surgery of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

In a February 2017 statement, the Veteran indicated that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by an appellant or by his or her authorized representative.  Id. 

In the present case, in a February 2017 statement, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of whether new and material evidence has been submitted to reopen a claim of service connection a left knee disorder.

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The application to reopen the claim of service connection for a left knee disorder is dismissed



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


